NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        JAN 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        No. 16-30016

                  Plaintiff-Appellee,             D.C. No. 1:07-cr-00035-DLC

   v.                                             MEMORANDUM*

 CARSON MAYNARD,

                  Defendant-Appellant.

                    Appeal from the United States District Court
                            for the District of Montana
                    Dana L. Christensen, Chief Judge, Presiding

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Carson Maynard appeals pro se from the district court’s order denying his

motion for reconsideration of the district court’s order granting in part his motion

for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction under

28 U.S.C. § 1291, and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Maynard contends that the district court should have further reduced his

sentence. The record reflects that the district court correctly calculated the

amended Guidelines range and concluded that, in light of Maynard’s previous

substantial assistance to the government and the 18 U.S.C. § 3553(a) factors, a

sentence below the amended range was warranted. Maynard is incorrect that the

Guidelines required the court to grant a departure comparable to its original

departure. See U.S.S.G. § 1B1.10(b)(2)(B) & cmt. n.3. We conclude that the

district court did not abuse its discretion in imposing the new sentence or in

denying Maynard’s motion for reconsideration. See United States Dunn, 728 F.3d
1151, 1155 (9th Cir. 2013); United States v. Mark, 795 F.3d 1102, 2014 (9th Cir.

2015).

   AFFIRMED.




                                           2                                     16-30016